Citation Nr: 1044598	
Decision Date: 11/29/10    Archive Date: 12/03/10

DOCKET NO.  05-31 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD) from November 20, 2003 to 
May 11, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from July 1967 to September 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by a Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran testified at a 
Board hearing at the San Antonio, Texas, VA satellite office in 
May 2009.  

The issue on appeal was previously before the Board in November 
2009 when it was remanded for additional evidentiary development.  


FINDING OF FACT

During the entire appeal period, the symptomatology associated 
with the service-connected PTSD was productive of, at most, 
considerable impairment in the ability to establish or maintain 
effective or favorable relationships with people.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 50 percent 
from November 20, 2003 to May 11, 2006, for the service-connected 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.130, Diagnostic 
Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and assistance 
provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  Also, the United States 
Court of Appeals for Veterans Claims (Court) held in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess/Hartman, 
supra.

VA did satisfy its duty to notify the Veteran when he filed his 
service connection claim.  This appeal arises from the grant of 
service connection for PTSD where the Veteran has disagreed with 
the initial disability evaluation assigned.  As a result of the 
grant of service connection and the assignment of a specific 
disability rating and effective date for the PTSD, section 
5103(a) notice was no longer required.  See Dingess, 19 Vet. App. 
at 490.

Under these circumstances, the Board finds that all notification 
and development action needed to render a fair decision on the 
claim decided herein has been accomplished and that adjudication 
of the claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Furthermore, the Board finds that there has been compliance with 
the assistance provisions set forth in the new law and 
regulation.  The RO obtained the Veteran's VA treatment records 
which were identified by the Veteran.  There is no allegation 
from the Veteran or his representative that additional medical 
evidence exists that has not been obtained.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 
C.F.R. § 3.327(a).

In the current case, the Board's decision is limited to the time 
period from November 2003 to May 2006.  The Board finds the 
evidence of record is sufficient to adjudicate the issue on 
appeal.  Associated with the claims file are clinical records 
which include references to the Veteran's mental state.  
Furthermore, the Board finds that, due to the time frame it is 
dealing with, a current VA examination would not change the 
outcome of this decision.  The examination would be based on the 
same evidence which the Board already has for the pertinent time 
period.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining VA examinations or opinions concerning 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).

No additional pertinent evidence has been identified by the 
appellant as relevant to the issue adjudicated by this appeal.  
Under the circumstances of this particular case, no further 
action is necessary to assist the appellant.

Analysis

The Board has reviewed all the evidence of record, keeping in 
mind that the Court issued important guidance in the application 
of the current psychiatric rating criteria.  The Court held that 
the specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  The Court also 
stated that the analysis should not be limited solely to whether 
the claimant exhibits the symptoms listed in the rating scheme 
and that it is appropriate for a rating specialist to consider 
factors outside the specific rating criteria in determining the 
level of occupational and social impairment.  See Mauerhan v.  
Principi, 16 Vet. App. 436 (2002).

The United States Court of Appeals for the Federal Circuit has 
held that the sole basis for a 100 percent rating is total 
occupational and social impairment.  Sellers v. Principi, 372 
F.3d 1318 (Fed. Cir. 2004). 

Effective November 7, 1996, during the pendency of this appeal, 
the Rating Schedule, 38 C.F.R. Part 4, was amended with regard to 
rating mental disorders including PTSD.  See 61 Fed. Reg. 52695 
(Oct. 8, 1996) (codified at 38 C.F.R. § 4.130).  In the current 
case, the time period which is under review expires prior to the 
change in the regulations.  Only the prior version of the rating 
criteria are applicable.  

Before November 7, 1996, the Schedule read as follows:

100 percent: The attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or retain 
employment.

70 percent: Ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment.

50 percent: Ability to establish or maintain effective or 
favorable relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, flexibility 
and efficiency levels are so reduced as to result in considerable 
industrial impairment.

The Board finds the symptomatology associated with the service-
connected PTSD is encompassed in the 50 percent evaluation 
assigned during the entire appeal period.  

When evaluating the Veteran's ability to establish and maintain 
relationships with people during the pertinent time period, the 
evidence shows the Veteran had conflicts with supervisors and 
some coworkers but was able to maintain relationships with other 
coworkers.  He did not keep in contact with his children but he 
maintained a relationship with his mother during the entire 
appeal period.  Additionally, there is evidence of record showing 
he had girlfriends during the appeal period.  There is evidence 
of record of conflicts with a neighbor and that these conflicts 
were resolved through the judicial system.  

In November 2003, the Veteran reported that his drinking was 
circumstantial, depending on if friends came over to watch the 
game.  

In March 2004, the appellant's ex-girlfriend wrote a letter 
regarding her relationship with the Veteran.  For the last ten 
years she had been communicating with the Veteran mostly through 
Christmas cards and telephone calls.  He did not have a 
relationship with their son.  This letter demonstrates an ability 
to maintain a relationship with his ex-girlfriend.  

In May 2004, the Veteran reported he was living with his mother.   
He had six children but had no contact with them.  He did not 
attend church.  He reported he had very few friends because he 
had a short fuse or temper.  He did not deny that he had friends.  

In January 2006, a clinician wrote that the Veteran had serious 
estrangement problems and a restricted range of affect.  However, 
the clinician also wrote that the Veteran did not have a lack of 
company from the ladies.  In March 2006, the Veteran reported 
that he had lost a current girlfriend.  

In June 2009, the Veteran submitted a statement from a coworker 
who reported she had known the Veteran since 1998.  She wrote 
that the Veteran was counseled in 2003 for harassment.  The same 
year, he had constant problems with his first line supervisor due 
to the Veteran's resentment, noncompliance in following orders 
and attitude problems.  In March 2004, the Veteran and the author 
were moved to a new assignment.  The first week the Veteran got 
into a confrontation with his supervisor over a leave request.  
In January 2005, the Veteran was put in semi isolation where he 
only dealt with two other employees.  In April 2005, he was moved 
into a room with one other employee with virtually non-existent 
work duties.  The other man eventually resigned and the Veteran 
worked in isolation from 2005 to 2007.  The Veteran finally 
retired on May 1, 2007.  

The Board finds that the above evidence demonstrates the Veteran 
was able to establish and maintain effective relationships with 
his mother, with some co-workers, with girlfriends and with a 
small group of friends.  The Board finds this symptomatology more 
nearly approximates, at most, a 50 percent evaluation which is 
currently assigned.  

The service-connected PTSD is also productive of problems with 
the Veteran's employment.  Significantly, however, the Veteran 
has been able to maintain employment during the entire appeal 
period.  There is no indication that the Veteran's employment was 
marginal at any time during the appeal period.  The Veteran's 
restriction in employment appears, to a certain extent, connected 
to a work related ankle injury for which accommodations had to be 
found.  The Board finds the service-connected PTSD is productive 
of, at most, considerable industrial impairment during the entire 
appeal period.  

In November 2003, the Veteran informed a clinician that he had 
increased anger and irritability and had to be moved around a 
great deal at his civil service job because of multiple 
complaints and grievances.  

In April 2004, the Veteran reported that he had maintained his 
civil service job but had to move around frequently due to 
interpersonal difficulties on the job.  

In May 2004, the Veteran informed a clinician that he was working 
as a supply clerk and liked the job because it kept him busy.  
Also in May 2004, a clinician recorded that the Veteran was a 
witness in a EEO complaint at work and feared reprisals from a 
supervisor because he testified against her.  

In December 2004, the Veteran informed a clinician that stress at 
work was starting to overwhelm him.  He was seeking a transfer 
and was not doing anything.  A supervisor wanted him to work in a 
warehouse against doctor's orders.  He could not stand the 
supervisor.  Other evidence in the claims file indicates that the 
doctor's orders pertained to a right ankle injury the Veteran had 
previously sustained at work.  

In February 2005, it was noted that the Veteran reported he was 
doing better with less anger.  He was working by himself and was 
left to himself.  

In July 2005, the Veteran reported that he got angry at work and 
had to go home sometimes.  

A September 2005 letter from the U.S. Department of Labor reveals 
medical evidence in the Veteran's file showed he could only 
perform sedentary work with limited physical walking.  The 
Veteran was offered and accepted a position at Fort Sam Houston, 
the requirements of which were physical in nature.  The Veteran's 
only compensable work condition for which the employer was 
responsible for accommodating the Veteran was a right ankle 
fracture with subsequent traumatic arthritis.  

In October 2005, the Veteran informed a clinician that he felt he 
was going to be moved to a more isolated position at work.  He 
said he did not care.  He said he just wanted to be left alone.  
He was constantly arguing with supervisors and felt like he was 
being sidelined at work.  He was in a dead end at work.  

A March 2006 email, apparently from the Veteran's employer, 
indicates that the Veteran's job had been abolished due to a 
workload change and the Veteran and another man were being 
reassigned.  There was no indication that the Veteran was being 
moved due to problems with PTSD.  

In November 2006, a clinician wrote that the Veteran's main 
problem was anger affecting work.  

In support of his claim, the Veteran submitted copies of numerous 
leave requests from his employment.  This evidence indicates that 
the Veteran frequently requested leave.  The evidence does not 
indicate that the requests for leave were due to the Veteran's 
PTSD.  There were 7 requests for leave due to "appointments," 
10 requests of leave due to "sick," 10 requests for leave for 
doctor's appointments, 12 requests for leave for annual leave; 10 
requests for leave for personal matters, 4 requests for leave for 
"VA," and 10 requests for leave for physical therapy for the 
Veteran's lower extremity.  

Again, as set out above, the Board finds the service-connected 
PTSD is productive of, at most, considerable industrial 
impairment during the entire appeal period.  The fact that the 
Veteran was gainfully employed during the entire appeal period 
and that employment was not marginal, weighs against finding that 
the service-connected PTSD is productive of severe or total 
industrial impairment.  

The Board notes that a Global Assessment of Functioning (GAF) 
scale score of 45 was assigned at the time of the April 2004 VA 
examination.  The Veteran informed the examiner that he had to 
move around frequently at his civil service job because of 
interpersonal difficulties.  He had been employed in the civil 
service since 1979.  He worked as a supply clerk and had to move 
frequently because of interrelational difficulties with coworkers 
and supervisors.  He had four common law marriages.  He has six 
children from the relationships but he did not maintain contact.  
The Veteran had numerous legal difficulties, none of which 
resulted in prolonged incarceration but he spent 9 years on 
probation.  Charges ranged from a shoot out with police, to four 
counts of assault and DWI.  The last DWI was in 2001.  The 
pertinent diagnosis was PTSD.  A GAF score of 45 for the PTSD was 
assigned.  

The Court has held that GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness." See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th ed.), 
p. 32 (DSM-IV)).

GAF scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Id.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  

GAF scores of 50 or below contemplate an inability to work.  
American Psychiatric Association:  DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM), 32 (4th ed.) (1994) (DSM IV); 
38 C.F.R. §§ 4.125, 4.130.

It is not apparent upon what basis the examiner who conducted the 
April 2004 examination assigned the GAF of 45.  The Board finds, 
however, that it was not on the basis of an inability to work.  
As set out above, the evidence demonstrates that the Veteran 
maintained employment during the entire appeal period and there 
is no indication that the employment was marginal.  The Board 
finds that this single annotation of a GAF of 45 is insufficient 
upon which to grant an increased rating.  The Board further notes 
that other GAF scores which were assigned somewhat 
contemporaneously have indicated a higher level of functioning.  
A GAF of 55 was assigned in May 2004 and also in August 2004.  
When these GAF scores are combined with the fact that the Veteran 
maintained employment, the Board finds the GAF evidence of record 
more nearly approximates a 50 percent rating under the pertinent 
Diagnostic Code.  

While there are allegations of violent behavior by the Veteran 
based on the Veteran's self-reported history, none of this 
violence occurred during the appeal period.  The violence 
occurred several years prior to the appeal period, at the very 
least.  

In November 2003 the Veteran informed a clinician that he had a 
history of multiple legal issues including assaults and felonies 
but none of them were current.  The last incident was in 2002.  

A May 2004 VA clinical record reveals the Veteran reported a 
history of violent behavior but this was apparently in the past.  
He referenced having been in jail half his life.  However, the 
only dates provided for the incidents were in the 1970's.  He 
also referenced getting into two fights at work, kicking one 
coworker in the knee and being accused of harassing a coworker in 
a nonsexual way.  No dates were provided for the incidents 
involving the coworkers.  There is no indication in the claims 
file that the Veteran was ever punished for an assault on a 
coworker.  

In August 2004, the Veteran informed a clinician that he had 
several stressors going on where he was accused of harassing a 
coworker and also a neighbor dispute and lawsuit related to an 
illegal fence placement at his mother's house.  A GAF of 55 was 
assigned.  It was noted that there was a history of violent 
behavior.  There was no indication that the violent behavior 
occurred during the pertinent time period.  

In August 2004, a clinician recorded the Veteran as saying he was 
thinking of killing a next door neighbor because the man had been 
harassing his mother for over twenty years.  The most recent 
controversy involved the placement of a gate which was over a 
property line and a tree limb.  The clinician found that there 
was no immediate danger in the Veteran.  The Veteran appeared to 
be stable and had assured the author that he would wait for 
litigation to take its course before doing anything.  It was 
noted the Veteran had not been threatening to the author and he 
had a stable 28 year work history with no violent incidents 
there.  

A police report, dated in August 2004, reveals the Veteran and a 
neighbor were involved in a dispute over the placement of a 
fence.  The same month, the parties came to a joint agreement to 
stop harassing each other.  

The Veteran completed an anger management course in March 2005.  

In May 2009, the Veteran testified that he had had problems with 
the police but this was way back when he came back from Vietnam.  
He testified that he was not totally isolated at work as he still 
had to work around other people.  He retired the previous year.  
For approximately 8 years he was working in a room with one other 
person.  He was performing clerical work but it was in a very 
isolated environment.  He reported he filed a lot of EEO 
complaints

The Board finds the reported incidents of violence occurred 
outside the appeal period and do not have a bearing on the rating 
to be assigned between November 2003 and May 2006.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a total disability evaluation based on individual unemployability 
(TDIU) claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, the Board finds that a claim for a TDIU has not been 
raised by the record.  The Veteran remained employed full time 
during the pertinent time period.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extra-schedular basis for 
his PTSD.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture such 
that the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD with the 
established criteria found in the rating schedule shows that the 
rating criteria accurately describe the Veteran's disability 
level and symptomatology (i.e., social and industrial problems).  

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, 
the degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluations assigned herein.  
What the Veteran has not shown in this case is that the service-
connected disability's manifestations have resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate.  The Veteran has not been hospitalized for the PTSD 
on appeal during the pertinent time period.  The Veteran remained 
employed full time during the appeal period and there is no 
indication that this employment was marginal.  Accordingly, 
further consideration of 38 C.F.R. § 3.321(b)(1) is not warranted 
in this case. 


ORDER

The appeal is denied. 



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


